Brown, J.
(concurring). While I am in full agreement with the majority opinion as it relates to the effect of issue preclusion, I wish to touch briefly on one aspect of the case.
As the majority opinion notes (supra at 26-27 and 29-30), the first lawsuit was decided by the trial judge (and correctly so) on the ground that the trustee had knowingly filed a false affidavit. The trustee was, of course, represented by counsel at the time the affidavit was filed; presumably, counsel also assisted in its preparation. Viewing the circumstances in the light most favorable to counsel, the affidavit was carelessly prepared. In his findings in the first lawsuit, however, the trial judge was considerably less kind.
Even if counsel did not learn of the factual misrepresentations until after the filing of the affidavit, counsel had an ethical *32and moral obligation to bring the true state of affairs promptly to the attention of the court and the other litigants. This was not done. Furthermore, if the misrepresentation had not been made in the first place (or had it been promptly corrected), the trial judge would then have had the opportunity to decide the first lawsuit on its merits. Such a decision might have obviated the need for the second lawsuit, and, concomitantly, for this appeal.
A slip of the pen, or a slip of the lip, may unnecessarily cause dire consequences and undue hardships. Careful and competent preparation, whether it be of preliminary pleadings in a civil case or of closing argument in a criminal case, is vital to the integrity of the legal process. Integrity and trust are the cornerstones of our profession. Neither one is for sale. Continued respect for and confidence in our profession depend upon it.